DISMISS; and Opinion Filed August 24, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00236-CV

     MOHAMMAD FAYEZ ALAQRABAWY AND SAFA ZABTIA, Appellants
                              V.
MIKE EDWARDS AND SALLY EDWARDS, INDIVIDUALLY AND AS NEXT FRIEND
   OF ADAM EDWARDS, ZEINA ALSHALABI, AND JAD ALSHALABI, MINOR
        CHILDREN, AND DUAA MAHMOUD AL JAZAERILI, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02696-2014

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                 Opinion by Justice Fillmore
       Before the Court is appellants’ August 20, 2015 motion to dismiss the appeal. Appellants

have informed the Court that they no longer desire to pursue the appeal. Accordingly, we grant

appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
150236F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MOHAMMAD FAYEZ ALAQRABAWY                          On Appeal from the 219th Judicial District
AND SAFA ZABTIA, Appellants                        Court, Collin County, Texas.
                                                   Trial Court Cause No. 219-02696-2014.
No. 05-15-00236-CV        V.                       Opinion delivered by Justice Fillmore.
                                                   Justices Myers and Evans participating.
MIKE EDWARDS AND SALLY
EDWARDS, INDIVIDUALLY AND AS
NEXT FRIEND OF ADAM EDWARDS,
ZEINA ALSHALABI, AND JAD
ALSHALABI, MINOR CHILDREN, AND
DUAA MAHMOUD AL JAZAERLI,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, MIKE EDWARDS AND SALLY EDWARDS,
INDIVIDUALLY AND AS NEXT FRIEND OF ADAM EDWARDS, ZEINA ALSHALABI,
AND JAD ALSHALABI, MINOR CHILDREN, AND DUAA MAHMOUD AL JAZAERLI,
recover their costs of this appeal from appellants, MOHAMMAD FAYEZ ALAQRABAWY
AND SAFA ZABTIA.


Judgment entered this 24th day of August, 2015.




                                             –2–